Citation Nr: 0727729	
Decision Date: 09/05/07    Archive Date: 09/14/07

DOCKET NO.  02-03 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement a rating higher than 30 percent for pes planus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1987 to April 
1990.

This case comes to the Board of Veterans' Appeals (Board) 
from a September 2000 rating decision by the RO in 
Philadelphia, Pennsylvania.

In his April 2002 substantive appeal (VA Form 9), the veteran 
indicated he did not want a hearing before the Board.  But in 
an attached statement used to specifically clarify this - 
explaining his appeal hearing options, he requested a hearing 
at the RO before a Member of the Board (Veterans Law Judge 
(VLJ)).  This type of hearing is often referred to as a 
"travel Board" hearing.  In June 2002 the RO sent the 
veteran a letter asking him to clarify his hearing request 
and indicate whether he wanted a hearing and, if so, where he 
wanted it to be held - in Washington, DC at the Board's 
offices or in Philadelphia at the RO.  In response, he 
indicated in July 2002 that he would like the hearing to be 
held in Washington, DC, if it would make the hearing "sooner 
than later."  In April 2005, the RO again sought 
clarification of his hearing request and asked him to specify 
whether he wanted a hearing in Washington, DC or 
Philadelphia.  He did not respond to this request.  Moreover, 
his representative submitted an appellate brief presentation 
in August 2007 but did not indicate the veteran still wants a 
hearing.  Accordingly, the Board deems his request for a 
hearing withdrawn.  See 38 C.F.R. §§ 20.702(e), 20.704(e) 
(2006).


FINDING OF FACT

As a result of his pes planus, the veteran has pain in his 
feet and eversion to 10 degrees, but there is no marked 
pronation, extreme tenderness of the plantar surfaces, or 
displacement or spasms of the tendo achillis.




CONCLUSION OF LAW

The criteria are not met for a rating higher than 30 percent 
for pes planus.  38 U.S.C.A. §§ 1155 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5276 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating their claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the U. S. Court of Appeals for Veterans Claims 
(Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession pertaining to the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit Court) has clarified that the VCAA requires "a 
deliberate act of notification directed to meeting the 
requirements of section 5103, not an assemblage of bits of 
information drawn from multiple communications issued for 
unrelated purposes."  See Mayfield v. Nicholson, 19 Vet. 
App. 103, 128 (2005), rev'd and remanded, 444 F.3d 1328 (Fed. 
Cir. 2006), aff'd, 20 Vet. App. 537 (2006).



The Federal Circuit Court has also held that any errors in 
the provision of VCAA notice, concerning any elements of a 
claim, are presumed prejudicial and must be rebutted by VA by 
showing they ultimately amount to mere harmless error.  
See Sanders v. Nicholson, 487 F.3d 881 (2007); Simmons v. 
Nicholson, 487 F.3d 892 (2007).

VA complied with its Pelegrini II and Mayfield notification 
requirements in regards to the veteran's claim by means of 
letters dated in May 2001, April 2002, June 2002, July 2002, 
February 2004, April 2004, and February 2007.  These letters 
informed him of the mutual obligation between VA and himself 
to obtain additional supporting evidence and advised him that 
if he had any additional information or evidence that would 
support his claim he should send it to VA.  The February 2007 
letter specifically informed him of the general requirements 
to substantiate his claim for a higher disability rating, 
which had previously been explained to him in the March 2002 
statement of the case (SOC).

To the extent possible, VCAA notice must be provided to a 
claimant prior to the initial adjudication of the claim.  See 
Mayfield, 19 Vet. App. 103.  Here, this was not the case 
since the first VCAA notice letter was sent in May 2001, 
after the initial rating decision was issued in September 
2000.  However, this notice defect was subsequently cured 
because the claim was readjudicated in the September 2002, 
June 2004, February 2006, and April 2007 supplemental SOCs 
(SSOCs) after the veteran received fully compliant VCAA 
notice.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (indicating that, even if there was no 
pre-decisional notice, going back and readjudicating the 
claim once the notice is provided, such as in a SOC or SSOC, 
is sufficient to cure the timing defect).  

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements are:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  See also Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

In Dingess, the Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim, as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is granted.  
Id.  The veteran was provided Dingess notice in the February 
2007 letter, and he did not identify and/or submit any 
additional evidence in response to warrant again 
readjudicating his claim and sending him another SSOC.  See 
38 C.F.R. § 19.31.  See also Medrano v. Nicholson, 21 Vet. 
App. 165 (2007) (There is nothing to review if no additional 
evidence is submitted).

Finally, the veteran was afforded numerous VA examinations to 
assess the severity of his pes planus.  Most recently, the RO 
scheduled him for a VA examination in March 2007, but he 
failed to report for it.  Typically, a veteran's failure to 
report for a VA examination without good cause is grounds for 
a summary denial of a claim for an increased disability 
rating.  See 38 C.F.R. § 3.655(b) (2006).  However, since, 
here, the veteran previously had reported for other VA 
examinations, the Board will instead consider his claim on 
the basis of the evidence already on file.

The duty to assist has been fulfilled, as VA has obtained all 
available identified records pertaining to the claim on 
appeal and the veteran has been afforded VA examinations to 
assess the severity of his flat feet, the determinative 
issue.  There is no suggestion on the current record there 
remains evidence that is pertinent to the issue on appeal 
that has yet to be obtained.  Thus, the Board finds that VA 
has done everything reasonably possible to notify and assist 
him with his claim, and that no further action is necessary 
to meet the requirements of the VCAA.



Analysis

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  Evaluation of a service-connected 
disorder requires a review of the veteran's entire medical 
history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2.

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10.  It is also 
necessary to evaluate the disability from the point of view 
of the veteran working or seeking work and to resolve any 
reasonable doubt regarding the extent of the disability in 
the veteran's favor.  38 C.F.R. §§ 4.2, 4.3.

VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991). 

Moreover, it is VA's defined and consistently applied policy 
to administer the law under a broad interpretation 
consistent, however, with the facts shown in every case.  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt it is meant that an approximate balance of 
positive and negative evidence exists which does not 
satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The veteran's pes planus ("flat feet") disability currently 
is evaluated as 30-percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5276.  Under DC 5276, a 30 percent 
rating is warranted for severe impairment, bilaterally, with 
objective evidence of marked deformity (pronation, abduction, 
etc.); pain on manipulation and use accentuated; indication 
of swelling on use; or characteristic callosities.  
Pronounced impairment with marked pronation; extreme 
tenderness of the plantar surfaces of the feet; or marked 
inward displacement and severe spasm of the tendo achillis on 
manipulation, not improved by orthopedic shoes or appliances, 
warrants a 30 percent rating if the impairment is unilateral 
and a 50 percent rating if the impairment is bilateral.  A 50 
percent rating is the maximum schedular rating under DC 5276.

The relevant evidence of record consists of private medical 
records from W. Lee, M.D., dated from 1992 to 2001; the 
reports of VA examinations dated in June 2000, February 2004, 
and May 2004; and VA outpatient treatment records dated from 
1997 to 2007.  As mentioned, the veteran was scheduled for a 
more recent VA examination in March 2007, but he failed to 
report for it.  The Board, therefore, must use the existing 
evidence of record to evaluate his claim for a disability 
rating higher than 30 percent.

The veteran's private medical records contain several 
references to his pes planus.  In an October 1998 treatment 
record, he complained of bilateral foot pain and was 
diagnosed with flat feet.  He again complained of painful 
feet, with the left foot worse than the right foot, in July 
2001.  The Board notes that the pain in the veteran's left 
foot appeared, at least in part, to be due to the residuals 
of a bunionectomy he underwent in 1999 and not due to his pes 
planus.  But in September 2001, October 2001, January 2002, 
and July 2002 he again was treated for flat feet.

The veteran was afforded several VA examinations during the 
course of his appeal.  At a January 2000 VA examination, he 
complained he felt a pounding sensation in the bottoms of his 
feet after he finished his work shift as a postal worker.  He 
was sometimes unable to wear any shoes due to the pain in his 
feet.  He recently had begun using special shoes after having 
a bunionectomy the previous year.  On physical examination a 
moderate degree of bilateral pes planus was noted.  There was 
a five-degree everted gait and a half shift of the midline on 
both ankles.  The bottom of his right foot had a callus, and 
there were callosities and tickling of the medial aspect of 
the arch of the left foot.  There was no evidence of easy 
fatigability or incoordination at the ankle joints.  The 
diagnosis was moderate bilateral pes planus with 
symptomatology including constant daily pain and trouble with 
excessive standing and walking.

In March 2004 the veteran was afforded another VA 
examination.  The examiner noted a normal gait and found no 
callouses on the soles of the feet.  There was no tenderness 
with squeezing of the feet.  The feet were observed to be 
flat with eversion to 10 degrees bilaterally.

The veteran was evaluated again by a VA examiner in May 2004.  
The examiner noted eversion of both feet to 10 degrees.  The 
examiner opined that he did not consider that degree of 
eversion to constitute marked pronation and noted no 
objective evidence of deformity of the feet or tenderness of 
the plantar surfaces.  

Numerous VA outpatient treatment records dated from 1997 to 
2007 also have been associated with the veteran's claims file 
for consideration, some of which are relevant to his claim 
for a higher disability rating.  

A July 2002 outpatient treatment record noted the veteran 
continued to complain of pain in the balls of his feet.  In a 
May 2005 treatment record he reported pain in his left foot 
related to his 1999 bunionectomy.  He reported no pain in his 
right foot.  Physical examination revealed bilateral collapse 
of the medial arches with weight bearing and calcaneal 
eversion on stance with inversion upon tip-toe.  He reported 
using custom orthotics in the past, but stated they were 
painful.  

A July 2005 treatment record revealed the veteran had 
recently received ambulator shoes, which helped relieve his 
symptoms.  

In January 2006 the veteran again complained of dull, 
persistent plantar pain in his left foot with occasional 
sharp pain dorsally from his big toe to his ankle.  The pain 
began after he worked several hours and lasted until he 
rested his feet.  The insoles of his shoes wore down, his 
orthotics hurt his arch, and the ambulator shoes he had been 
given were uncomfortable.  Physical examination showed flat 
feet varus bilaterally, greater in the left foot than in the 
right foot and semi-reducible with no weight bearing.  The 
left heel eversion was approximately 5 degrees, with 
increased forefoot abduction bilaterally.  Some medial ankle 
bulging was noted in the talonavicular area bilaterally.  The 
assessment was bilateral pes planus.  Custom orthotics were 
prescribed for the veteran's toe condition.

In a September 2006 treatment record the veteran complained 
that he was unable to wear the prescribed orthotics because 
of persistent pain in the arches and balls of his feet.  The 
pain was worse in his left foot than in his right.

A November 2006 treatment record noted the veteran had dull 
pain under the left tibial sesamoid and mild discomfort in 
his feet when walking barefoot.  He reported that his 
prescribed orthotics created irritation in the arches of his 
feet and that they were uncomfortable.  On physical 
examination, mild plantar fasciitis was noted.  The 
assessment was left tibial sesamoiditis secondary to increase 
plantar pressure.  His health care provider prescribed 
modifications to his custom orthotics, including reduction of 
the left medial arch.

In a January 2007 treatment record the veteran continued to 
complain of pain under the left tibial sesamoid and of 
dissatisfaction with his custom orthotics.  Once again, mild 
plantar fasciitis was noted.  The assessment was left tibial 
sesamoiditis secondary to increase plantar pressure and pes 
planus foot type.

After carefully considering the record, the Board finds that 
the veteran's bilateral pes planus does not meet any of the 
requirements for a higher disability rating of 50 percent.  
There is no evidence of marked pronation of his feet - 
indeed, one of the VA examiners specifically declined to 
characterize the disability as such, and the plantar surfaces 
have never been extremely tender.  While there appears to be 
some degree of eversion in both feet, there is no marked 
inward displacement or spasm of the tendo achillis on 
manipulation.  Additionally, the orthotic devices the veteran 
was prescribed were not for his pes planus, but rather for 
the non-service-connected residuals of his left foot 
bunionectomy.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that the provisions of the Rating Schedule do not subsume 38 
C.F.R. § 4.40, and that 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  In 
addition, the Court stressed that, because disability of the 
musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance, it is essential 
that the examination on which ratings are based adequately 
portray the anatomical damage and the functional loss with 
respect to all these elements.  See 38 C.F.R. §§ 4.40, 4.45.  

In this case, though, there is no evidence the veteran has 
any flare-ups of his bilateral pes planus or that the 
disability produces any additional functional impairment not 
contemplated by his current 30 percent rating.  He reportedly 
experiences some worsening of his pain, such as after a long 
day's work on his feet, but the VA examiners have been unable 
to replicate this.  And, again, any such additional 
impairment that may have been evident during his most 
recently scheduled VA compensation examination could not be 
ascertained because of his failure to report for the 
evaluation.

Finally, the Board has considered whether the veteran is 
entitled to a higher disability rating on an extra-schedular 
basis.  However, the Board concludes the record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1) (2006).  
The veteran submitted employment records documenting work 
absences from 1999 to 2002, which he attributed to his 
service-connected pes planus.  He also submitted a copy of a 
September 2001 application for periodic leave under the 
Family and Medical Leave Act due to "intermittent pain" in 
his feet.  Finally, he indicated in a November 1999 statement 
that the soreness in his feet affected his ability to work 
overtime.  But this evidence shows he is still employed full-
time as a postal worker, and that there have not been any 
concessions made by his employer such as to accommodate an 
inability to work in a normal environment under normal 
circumstances.  There also are no indications of less-than-
acceptable job performance.  To the extent his employment is 
affected by his pes planus, his 30 percent disability rating 
takes this into account.  See 38 C.F.R. § 4.1.  Moreover, he 
has not required hospitalization for treatment of this 
condition, much less on a frequent basis; all of his 
evaluation and treatment, instead, has been on an outpatient 
basis.  So there are no legitimate grounds for referring this 
case to the Director of VA's Compensation and Pension Service 
for extra-schedular consideration.  See, e.g., Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

The claim for a rating higher than 30 percent for pes planus 
is denied.


____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


